FILED
                             NOT FOR PUBLICATION
                                                                             JUL 22 2020
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


KAREN MUSOYANTS; LILIT                           No.     18-71461
AVAGYAN; ALEX MUSOYANTS,
                                                 Agency Nos.         A206-208-456
              Petitioners,                                           A206-208-457
                                                                     A206-208-458
 v.

WILLIAM P. BARR, Attorney General,               MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 20, 2020**


Before: SCHROEDER, HAWKINS, and GRABER, Circuit Judges.

      Petitioners Karen Musoyants, along with his wife and child, are natives and

citizens of Armenia. They petition for review of the decision of the Board of

Immigration Appeals (BIA) dismissing their appeal from the order of an


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge (IJ) denying their applications for asylum, withholding of

removal, and Convention Against Torture (CAT) protection. Petitioners argue that

the evidence compels the conclusion that lead Petitioner Musoyants was persecuted

by police on account of his anti-corruption beliefs.

      The BIA held that Musoyants had not experienced past harm rising to the

level of persecution, and that, in the alternative, the persecution Musoyants

experienced was not on account of his political opinion but to prevent exposure of

the protection scheme police were operating with the mafia. Assuming that

Musoyants was detained and beaten on account of his expressed political opinion,

the evidence does not compel a finding of past persecution or of an objectively

reasonable fear of future persecution. See 8 C.F.R. § 1208.13(b). The harm

Musoyants experienced at the hands of the police was limited to one incident. He

was detained by the police for 24 hours, during which time he was beaten seven or

eight times, refused food, and given water into which prison guards spit. That

conduct does not rise to the level of past persecution, as it was minimal in length,

and Musoyants did not require medical treatment or experience any lasting injuries.

See Gu v. Gonzales, 454 F.3d 1014, 1017–18 (9th Cir. 2006); Lopez v. Ashcroft,

366 F.3d 799, 803 (9th Cir. 2004). Although the severity of a beating is not

dispositive, Guo v. Sessions, 897 F.3d 1208, 1215 (9th Cir. 2018), Musoyants did


                                           2
not experience ongoing harassment. Musoyants received two letters from the

court, but he did not know the content of the letters because they were never

opened. And although Musoyants received a few threatening phone calls in the

days after his release, the callers were unidentified. Moreover, neither Musoyants

nor his family has had any further contact from the mafia or the police. Thus,

Musoyants also did not establish an objectively reasonable fear of future

persecution.

      Denial of CAT protection is supported by substantial evidence because

Petitioners did not demonstrate a likelihood of future torture. See Robelto-Pastora

v. Holder, 591 F.3d 1051, 1058 (9th Cir. 2010). Although Petitioners provide

country condition reports indicating that there is corruption in Armenia and that

sometimes suspects are abused by police when they are in custody, Petitioners

have failed to provide any evidence that the police would seek to arrest Musoyants

if he returned to Armenia. Evidence of general corruption in Armenia lacks the

requisite specificity to establish that Petitioners are entitled to CAT protection. See

Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010) (per curiam). The

harm Musoyants suffered from the mafia and police did not rise to the level of

torture. Thus, even if he were arrested, Musoyants has not provided evidence that

he would be tortured.


                                           3
PETITION DENIED.




                   4